DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 12/20/2021 has been received and considered. Claims 4-8 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/20/2021 has been entered.
 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." As to page 2, paragraphs [0007] to [0009], they reference NPL "Simulation of lnterfacial Instabilities During Solidification .1. Conduction and Capillarity Effects" and "a Sharp-interface Phase Change Model for a Mass-Conservative interface Tracking Method". Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections 
Claim 6, line(s) 28-30 refer to the term “the probe”, it would be better as “the probe-1” to avoid any possible antecedent issues. Antecedent calls for “probe-1” (claim 6, line 27) and not just “probe".
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112 

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6 recites the limitation "the construction" in line(s) 22-23. There is insufficient antecedent basis for this limitation in the claim. There is no "construction" anteceding this limitation in the claim. The Specification is silent about any “construction”. For examination purposes, Examiner interprets “construction” as “injection”.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 4 recites a method (process = 2019 PEG Step 1 = yes) for modeling a curved interface between two phases, comprising: determining a fixed value ΦM of a variable Φ of mixture cells representing a temperature field about the curved interface derived by determining the temperature gradient of the variable Φ at the curved interface at each of location point-a and location point-b along the curved interface; and determining the mass transfer through the curved interface using the temperature gradient, wherein the temperature gradient of the variable Φ at the curved interface is based on the temperature gradient at point-b.
(process = 2019 PEG Step 1 = yes) for modeling an interface between two phases, comprising: determining a fixed value ΦM of a variable Φ of mixture cells representing a temperature field about the interface derived by determining the temperature gradient of the variable Φ at the interface at each of location point-a and location point-b along the interface; and determining the mass transfer through the interface using the temperature gradient, wherein the temperature gradient of the variable Φ at the interface is based on the temperature gradient at point-b; wherein determining the temperature gradient of the variable Φ at the interface, comprises: injecting and estimating the length of probes-1-3 and the values of the variable Φ at the extremes of the probes derived based on the temperature gradients of the variable Φ at points a and b at the interface to determine the temperature field at the interface in a multiphase simulation and computation of the mass transfer at the interface and, wherein determining the temperature gradient of the variable Φ at the interface, further comprises: injecting probes-1-3; identifying a mixture cell that has the interface for which a fixed value of a variable Φ or the mass transfer is to be determined; injecting probe-1, wherein the point that intersects the probe with the interface is point-a, and the length of the probe is determined based on the center of the mixture cell and the tip of probe-1 at the location of point-a; injecting probe-2 based on the tip of the probe-1 point-a; estimating the length of the probe-2 based on the dimensions of the mixture cell; using probe-2 to identify the center of a computational cell in a phase that is closest to the interface along the normal direction, wherein the nearest cell can be identified as I-cell; exploring a region that uses the tip of probe-2 as a reference point to find the center of the I-cell that is nearest to the interface along the normal direction; identifying the center of the I-cell based on the tip of probe-2 and an explored region; creating a vector r; connecting the center of the I-cell with the point-a at the interface; using the I-cell to inject the probe-3, and the length is determined by the projection or dot-product of the vector r on the unit vector that is normal to the interface n, wherein, the location of point-b corresponds to the location of the tip of the probe-3; identifying the value of the variable Φ at the center of the I-cell in; therefore, Φin is the value of the variable Φ at the interface.
Claim 7 recites a method (process = 2019 PEG Step 1 = yes) for modeling a interface between two phases, comprising: determining a fixed value ΦM of a variable Φ of mixture cells representing a temperature field about the interface derived by determining the temperature gradient of the variable Φ at the interface at each of location point-a and location point-b along the interface; and determining the mass transfer through the interface using the temperature gradient, wherein the temperature gradient of the variable Φ at the interface is based on the temperature gradient at point-b; wherein determining the fixed value ΦM of a variable Φ, of the mixture cells comprises, deriving the temperature gradients of the variable Φ at points a and b at the interface; using the lengths of probe-1 "d1" and probe "d3", the value of the variable Φ at the center of the I-cell , ΦI, and the value of the variable Φ at the location of points a and b, Φin, to determine the temperature gradients of the variable Φ at points a and b, wherein the expression ∆Φa = (ΦM-Φin) estimates the temperature gradient at the point-a and the expression Φb = (ΦI-Φin) estimates that temperature gradient at the point-b; and determining the fixed value ΦM by assuming that the temperature gradient at point-a is equivalent to the temperature gradient at point-b, which derives the mathematical expression ΦM = Φin + d1 (ΦI-Φin)/d3 used to determine the fixed value of a variable Φ at mixture cells, ΦM.
Claim 8 recites a method (process = 2019 PEG Step 1 = yes) for modeling a interface between two phases, comprising: determining a fixed value ΦM of a variable Φ of mixture cells representing a temperature field about the interface derived by determining the temperature gradient of the variable Φ at the interface at each of location point-a and location point-b along the interface; and determining the mass transfer through the interface using the temperature gradient, wherein the temperature gradient of the variable Φ at the interface is based on the temperature gradient at point-b; wherein computation of the mass transfer through the interface, comprises: determining the mass transfer m" by the product of a parameter α and the I - Φin)/d3, where α is constant or a variable parameter that depends on the properties of the two phases. 
Claims 4 and 6-8 are substantially drawn to mathematical concepts. As to the “determining” limitations, it appears that they are used similarly to computations using math to do so (see for example in the specification "[0011]… gradient is computed on the phase driving the mass transfer… by performing an algorithm", "[00129]… method uses a mathematical expression to determine the temperature of the mixture cells Eq. (6)", "[00205]… A mathematical expression was proposed to compute the mixture cells temperature based on the temperature gradient at the curved interface", and/or "[00207] The present worked proposed methods for the computation of the interfacial heat and mass transfer"). As to the “based on the temperature gradient at point-b” limitations, it appears that they are used similarly to computations using math to do so (see for example in the specification "[0061]… Eq. (4) gives the gradient of Φ at point-b… ▼Φ|b = (Φl-Φin)/d3	(4)"). 
As to the “injecting” and "simulation and computation" limitations of claim 6, it appears that they are used as steps of a mathematical algorithm (see for example in the specification "[0011]… algorithm injecting three proves in a direction perpendicular to the interface… wherein mathematical expressions are derived based on the temperature gradients of the variable Φ at two different locations at the interface, such that a representation of the conditions at the interface in a multiphase simulation and computation of the mass transfer at the interface are achieved" and/or "[0045]… method injects three probes in a direction perpendicular to the interface. The fixed value of the variable Φ and the interfacial mass transport are found with the information of the length of the probes and the values of the variable Φ at the extremes of the probes. The method can be implemented in numerical simulations to model complex interfaces"). As to the “based on the temperature gradient at point-b” limitations, it appears that they are used similarly to computations using math to do so (see for example in the specification "[0061]… Eq. (4) gives the gradient of Φ at point-b… ▼Φ|b = (Φl-Φin)/d3	(4)"). 
b = (Φl-Φin)/d3	(4)"). 
If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). The claims do not recite additional elements. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO). Accordingly, the claims recite an abstract idea. For at least these reasons claims 4 and 6-8 are not patent eligible.
Dependent claim 5 is substantially drawn to mathematical and/or numerical relationships. As to the “injecting” and "simulation and computation" limitations, it appears that they are used as steps of a mathematical algorithm (see for example in the specification "[0011]… algorithm injecting three proves in a direction perpendicular to the curved interface… wherein mathematical expressions are derived based on the temperature gradients of the variable Φ at two different locations at the curved interface, such that a representation of the conditions at the curved interface in a multiphase simulation and computation of the mass transfer at the curved interface are achieved" and/or "[0045]… method injects three probes in a direction perpendicular to the curved interface. The fixed value of the variable Φ and the interfacial mass transport are found with the information of the length of the probes and the values of the variable Φ at the extremes of the probes. The method can be implemented in numerical simulations to model complex curved interfaces"). 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ling et al., (Ling hereinafter), "A Direct Numerical Simulation for Nucleate Boiling by the VOSET Method", taken in view of Sato and Niceno, (Sato hereinafter), A Sharp-Interface Phase Change Model for a Mass-Conservative Interface Tracking Method.
As to claim 4, Ling discloses a method for modeling a curved interface between two phases (see "curved" as "bubble" and "two phases" as "liquid-vapor", "temperature interpolation… for solving temperature field in cells containing liquid-vapor interface. Apart from the single-bubble model, computations are carried out for two-bubble and bubble merger models" in page 949, 1st paragraph), comprises: determining a fixed value ΦM of a variable Φ of mixture cells representing a temperature field about the curved interface (see "curved interface" as "bubble interface" in page 957, 3rd paragraph) separating two phases (see "fixed value ΦM of a variable Φ" as "temperature", "For the cells that contain interface… temperature is obtained by interpolating with the condition that T=Tsat on the interface" in page derived by determining the temperature gradient of the variable Φ at the curved interface at each of location point-a and location point-b along the curved interface, wherein the temperature gradient of the variable Φ at the curved interface is estimated on one phase of the two phases under consideration (see "on one phase of the two phases" as "in the liquid side", "temperature gradient in the liquid side can be estimated by… (29) in which D=|Φi,j|… Ti,j can be estimated by… Ti,j ≈ A/B" in page 959, 2nd paragraph); and determining the mass transfer (see "mass transfer" as "mass evaporating"), m", through the curved interface using the temperature gradient of the variable Φ at the curved interface at point-b (see "temperature gradients on both sides of the interface have been determined. Hence, the mass evaporating rate in the macro region can be computed" in page 960, 3rd paragraph)…
While Ling discloses "mass transfer" as "mass evaporating", Ling fails to expressly disclose mass transfer and disclose wherein the temperature gradient of the variable Φ at the curved interface is based on the temperature gradient at point-b on the phase of the two phases that is driving the mass transfer.
Sato expressly discloses mass transfer and discloses wherein the temperature gradient of the variable Φ at the curved interface (see curved interface in Fig. 3(a) and "For the discretization of the diffusion term for the interface cell, a second-order-accurate scheme for non-uniform grid spacing is used... a sample liquid–vapor interface configuration in two dimensions is shown in Fig. 3(a)' in page 132, 2nd paragraph; "curved interface" in "bubble surface", "simulations… involve mass transfer at the bubble surface" in page 144, last 2 lines) is based on the temperature gradient at point-b on the phase of the two phases that is driving the mass transfer (see '2.4. Sharp-interface phase-change model… sharp-interface phase change model in which the mass transfer rate is calculated from the heat flux at the interface… the phase change occurs only in the interface cell, which may physically contain part of the interface or be adjacent to it… 2.4.1. Governing equations for the mass transfer rate. The 2 s) is simply defined as: Ṁ = (q1 + qv)/L, (18) where q1 and qv are the heat fluxes (W/m2) coming from the liquid and the vapor sides of the interface, respectively, and L is the latent heat of vaporization (J/kg). The heat fluxes to the interface are defined as follows: ql = λl(▼Tl).n and qv = –λv(▼Tv)n, (19) where n is the normal vector to the interface, pointing from vapor to liquid, and ▼Tl and ▼Tv are the temperature gradients in liquid and vapor phases… The mass transfer rate per unit volume ṁ (kg/m3 s), which is needed in Eqs. (2) and (7), is defined as: ṁ = Ṁ Sint/Vcell, (20)' in page 132).
Ling and Sato are analogous art because they are related to modeling curved interfaces.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Sato with Ling, because Sato discloses "abstract. A new phase-change model has been developed for a mass-conservative interface tracking method. The mass transfer rate is directly calculated from the heat flux at the liquid–vapor interface, and the phase change takes place only in the cells which include this interface. As a consequence of the sharpness of the mass transfer rate distribution, the velocity jump across the interface can be captured, and high accuracy can be maintained" (see page 127).

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ling taken in view of Sato as applied to claim 4 above, and further in view of Udaykumar et al., (Udaykumar hereinafter), "Simulation of Interfacial Instabilities During Solidification. I. Conduction and Capillarity Effects".
As to claim 5, while Ling discloses wherein determining the temperature gradient of the variable Φ at the curved interface, comprises… to determine the temperature field at the curved interface in a multiphase simulation and computation of the mass transfer at the curved interface (see "interpolating temperature in cells around interfaces is developed and the temperature field in both liquid and vapor phases is solved simultaneously. The simulations are carried out in two-dimensional Cartesian coordinates" in page 951, 4th 
Udaykumar discloses injecting probe-1, probe-2, and probe-3 in a direction perpendicular to the curved interface; and estimating the length of probe-1, probe-2, and probe-3 and the values of the variable Φ at the extremes of the probes derived based on the temperature gradients of the variable Φ at point-a and point-b locations at the curved interface (see "consider the cell (i,j) shown in Fig 3(b)… to obtain the normal gradient at the interfacial segment in that cell, (∂θ/∂n)s, we project a probe into each phase in the direction of the normal to the curved interface at that segment… length of the probe be dp. This length is chosen so that the endpoint xref,yref of the probe lies in an adjacent cell. Thus an appropriate value of dp would be the length of the diagonal of the computational cell… Thus, dp = √(Ax2 + Ay2) is assigned. The probe then is given by, dp = dp(nxi+nyj). If the value of temperature at the end point of the probe, xref,yref… can be obtained, then, (∂θ/∂n)… where θ… is specified, for given surface tension, from the known value of curvature at the interface there" in page 2062, col. 2, 2nd paragraph)…
Ling, Sato, and Udaykumar are analogous art because they are related to modeling curved interfaces.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Udaykumar with Ling and Sato, because Udaykumar presented a method for tracking highly distorted fronts on fixed Cartesian grids. The facility afforded by the Cartesian grid, in terms of setting up the control volume formulation, leads to a capability of handling the morphologically complex moving curved interface, and as a result, Udaykumar reports that in contrast with other Eulerian methods, it is possible to explicitly 

Allowable Subject Matter
Claim 6-8 are allowable over prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
A reason for the indication of allowable subject matter was provided in the Office Action dated 07/08/2021.

Response to Arguments
Regarding the IDS objections, the amendment corrected no deficiencies.
Regarding the rejections under 101, Applicant argues, (see page 7, 3rd paragraph to page 9, 3rd paragraph):
‘… modeling can be used to evaluate the heat transfer and mass transfer performance of systems and then improve those systems. Another way to establish that the claims recite additional elements that amount to significantly more than the judicial exception is to show that the claims recite elements that improve existing technology, see MPEP 2106.04(d)(1). Specific applications of the claimed invention are set forth in paragraphs [0082]-[0084]. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art, see MPEP 2106.04(d)(1). In the present case, the specification discloses that the claimed methods improve the accuracy of modeling phase change processes, such as evaporation-condensation and mass transfer as discussed in detail at paragraphs [0078]-[0080]. The claim itself does not need to explicitly recite the improvement but the claims must include components or steps of the invention that provide improvements, see MPEP 2106.04(d)(1). The claims include steps that can predict bubble growth rate in phase change applications more accurately than current technology that provide the above improvements disclosed in the specification.
The methods are an improvement over current computer software simulation technology of such phase change processes, which is significantly more than an abstract idea… the current state of the art as set forth in the present specification at least at paragraphs [0007]-[0010] and the difficulties related to these methods. The presently claimed method is an improvement over existing technology as shown by a comparison of the current state of the art and the present invention in Examples 1-3.
… claimed invention provides significant improvements to the technology of the prior methods adding significantly more than the judicial exception…’

As pointed out by Applicant, MPEP 2106.04(d)(1) reads: 'A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application' (emphasis added).
Examiner's response: Applicant's argument is not persuasive, because the judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims provide no additional elements/limitations such that an improvement to the computer itself or any other technology is realized. Applicant's arguments do not identify any of the claimed invention’s additional elements, beyond those that recite the abstract idea (emphasis added). About "additional elements", BASCOM reads '… the ‘elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements [beyond those that recite the abstract idea…' (emphasis added). 
Examiner does not see argued features of the Specification disclosure expressed in the claims. Examiner is not allowed to bring limitations set forth in the description into the claims. Although a claim should be interpreted in light of the Specification disclosure, it is generally considered improper to read limitations contained in the Specification into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 7 Fed. Cir. 1993, In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969), and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the Specification to impart limitations to the claim that are not recited in the claim. Applicant's arguments are more specific than the claims language and are therefore not persuasive.
Claims do not read "computer" or "software". Only claims 5 and 6 read "simulation", but it's mathematical. Claims 5 and 6 are substantially drawn to mathematical and/or numerical 
Therefore, the claims do not amount to significantly more than the abstract idea itself.
Regarding the rejections under 103, Applicant argues, (see page 9, next to last paragraph to page 12, 3rd paragraph):
‘… the proposed combination does not render obvious presently amended claim 4 which recites calculating the temperature gradient at two points along a curved interface between two phases. As a result, the accuracy is improved by the present method. This can be seen in Table 1 of the present specification comparing the overall relative error in calculating temperature gradients for Interfaces 1-3 using the approach described in Ling compared to that of the present invention as discussed in detail in paragraph [0092]…’

Examiner's response: Applicant's argument is not persuasive, because claims 4 and 5 now contain "curved interface". The claims previously recited "interface". Applicant argues that the prior art disclosures in the previous/instant rejection fail to teach the newly added limitations. 
Furthermore, Applicant's arguments are more specific than the claims language. Examiner notes that the argued “As a result, the accuracy is improved by the present method. This can be seen in Table 1 of the present specification comparing the overall relative error in calculating temperature gradients for Interfaces 1-3 using the approach described in Ling compared to that of the present invention as discussed in detail in paragraph [0092]” is not mentioned in any of the claims. Claims must stand on their own. See MPEP § 2145 VI. ARGUING LIMITATIONS WHICH ARE NOT CLAIMED. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims... Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which Applicant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.)

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN CARLOS OCHOA whose telephone number is (571)272-2625. The examiner can normally be reached on Mondays, Tuesdays, Thursdays, and Fridays 9:30AM 7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***/JUAN C OCHOA/		1/9/22Primary Examiner, Art Unit 2146